


Exhibit 10.38

 

EXECUTION COPY

 

[ARCH COAL]

 

THIRD AMENDMENT TO AMENDED AND

RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of November 11, 2011, is entered into among ARCH
RECEIVABLE COMPANY, LLC (the “Seller”), ARCH COAL SALES COMPANY, INC. (the
“Servicer”), the various financial institutions party to the Agreement (as
defined below) as Conduit Purchasers (the “Conduit Purchasers”), as Related
Committed Purchasers (the “Related Committed Purchasers”), as LC Participants
(the “LC Participants”), and as Purchaser Agents (the “Purchaser Agents”), and
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrator (the “Administrator”)
and as LC Bank (the “LC Bank”; together with the Conduit Purchasers, the Related
Committed Purchasers and the LC Participants, the “Purchasers”).

 

RECITALS

 

1.             The parties hereto are parties to the Amended and Restated
Receivables Purchase Agreement, dated as of February 24, 2010 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Agreement”); and

 

2.             The parties hereto desire to amend the Agreement as hereinafter
set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1.         Certain Defined Terms.  Capitalized terms that are used but
not defined herein shall have the meanings set forth in the Agreement.

 

SECTION 2.         Amendments to the Agreement.  The Agreement is hereby amended
as follows:

 

(a)           Exhibit I to the Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following definition:

 

“Sales Agency Agreements” means each of (i) the Customer Relations and Marketing
Services Agreement, dated as of January 1, 2006, between Arch Sales and the
Originators from time to time party thereto, as amended, restated, supplemented
or otherwise modified from time to time and (ii) the Customer Relations and
Marketing Services Agreement, dated as of June 15, 2011, between Arch Sales and
the Originators from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

(b)           Exhibit I to the Agreement is hereby amended by deleting the
following definition:

 

--------------------------------------------------------------------------------


 

“International Coal Group Receivable” means any indebtedness and other
obligations owed to International Coal Group, Inc. or any Subsidiary thereof,
the Transferor or Arch Sales, in each case, arising in connection with the sale
of goods or the rendering of services by International Coal Group, Inc. or any
Subsidiary thereof, or Arch Sales, as agent, on behalf of International Coal
Group, Inc. or such Subsidiary; it being understood and agreed that neither any
Originator nor the Transferor shall constitute a Subsidiary of International
Coal Group, Inc. for such purposes.

 

(c)           The definition of “Receivable” set forth in Exhibit I to the
Agreement is amended by deleting the following proviso from the end thereof:

 

; provided, however, that “Receivable” shall not include any International Coal
Group Receivable.

 

(d)           The definition of “Transaction Documents” set forth in Exhibit I
to the Agreement is replaced in its entirety with the following:

 

“Transaction Documents” means the Agreement, the Lock-Box Agreements, each Fee
Letter, the Purchase and Sale Agreement, the Sale and Contribution Agreement,
the Performance Guaranty, each Sales Agency Agreement and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with the
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the Agreement.

 

SECTION 3.         Post-Closing Covenants. Each of the Seller and the Servicer
hereby covenant and agree as follows:

 

(a)           No later than 10 Business Days following the date hereof, the
Seller and the Servicer shall, and shall cause each Additional Originator (as
defined in Joinder Agreement) and the Transferor to, instruct all Obligors to
deliver payments on the Pool Receivables originated by any Additional Originator
to a Lock-Box Account and to cease delivering any payments to account number
4212851905 or lockbox number 951782 (collectively, the “Subject Accounts”) at
PNC (the “Subject Bank”).

 

(b)           No later than 10 Business Days following the date hereof, the
Seller and the Servicer shall cause all Collections on the Pool Receivables
originated by any Additional Originator that are received in any Subject Account
to be automatically (and without any further action, notice to or consent of the
Seller and the Servicer) wire transferred to a Lock-Box Account on each Business
Day.

 

(c)           Promptly, but in any event within 30 days following written
request from the Administrator to the Seller or the Servicer, solely at the
expense of the Seller, the Seller and the Servicer shall cause to be delivered
to the Administrator a fully executed Lock-Box Agreement with the Subject Bank
and covering the Subject Account, in form and substance satisfactory to the
Administrator.

 

2

--------------------------------------------------------------------------------


 

(d)           Notwithstanding anything to the contrary set forth the Agreement
or any other Transaction Document, the failure of either the Seller or the
Servicer to timely perform any of its respective obligations under this
Section 3 shall constitute a Termination Event under the Agreement with no grace
period.

 

SECTION 4.         Temporary Amendment.  Pursuant to Sections 1(f) and 2(f) of
Exhibit IV of the Agreement as well as Section 7.2(a) of the Purchase and Sale
Agreement and Section 7.2(a) of the Sale and Contribution Agreement, each of the
Seller, the Servicer the Transferor and each Originator are required to at all
times instruct all Obligors to deliver payments on the Pool Receivables to a
Lock-Box Account.  The Administrator, each of the Purchasers and each of the
Purchaser Agents hereby acknowledge and agree that so long as neither the Seller
nor the Servicer have breached any of the covenants set forth in Section 3
above, no Termination Event, Unmatured Termination Event, Purchase and Sale
Termination Event, Unmatured Purchase and Sale Termination Event, Sale and
Contribution Termination Event or Unmatured Sale and Contribution Termination
Event shall occur solely as a result of the Seller, the Servicer, any Additional
Originator or the Transferor failing to instruct any Obligor to deliver any
payments on the Pool Receivables originated by any Additional Originator to any
Lock-Box Account prior to 10 Business Days following the date hereof.

 

SECTION 5.         Representations and Warranties.  Each of the Seller and the
Servicer hereby represents and warrants to the Administrator, the Purchaser
Agents and the Purchasers as follows:

 

(a)           Representations and Warranties.  The representations and
warranties made by such Person in the Agreement and each of the other
Transaction Documents are true and correct as of the date hereof (unless stated
to relate solely to an earlier date, in which case such representations or
warranties were true and correct as of such earlier date).

 

(b)           Enforceability.  The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its organizational
powers and have been duly authorized by all necessary action on its part.  This
Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with their respective
terms.

 

(c)           No Default. Both before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

 

SECTION 6.         Effect of Amendment; Ratification.  All provisions of the
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect.  After this Amendment becomes effective, all references
in the Agreement (or in any other Transaction Document) to “the Receivables
Purchase Agreement”, “this Agreement”, “hereof”, “herein” or words of similar
effect, in each case referring to the Agreement shall be deemed to be references
to the Agreement as amended by this Amendment. This Amendment shall not be
deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Agreement other

 

3

--------------------------------------------------------------------------------


 

than as specifically set forth herein.  The Agreement, as amended by this
Amendment, is hereby ratified and confirmed in all respects.

 

SECTION 7.         Effectiveness.  This Amendment shall become effective as of
the date hereof, upon receipt by the Administrator of (a) favorable opinions of
counsel to the Seller, the Originators and the Servicer covering such matters as
the Administrator may reasonably request, including, without limitation, certain
organizational, enforceability, bankruptcy and UCC perfection and priority
matters and (b) duly executed counterparts of each of the following: (i) this
Amendment, (ii) that certain Second Amendment to Purchase and Sale Agreement,
dated as of the date hereof, between the Originators and the Transferor and
(iii) that certain Joinder Agreement, dated as of the date hereof (the “Joinder
Agreement”), between certain of the Originators and the Transferor.

 

SECTION 8.         Counterparts.  This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

SECTION 9.         Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York
(including for such purposes Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York).

 

SECTION 10.       Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

 

SECTION 11.       Successors and Assigns.  This Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

SECTION 12.       Ratification.  After giving effect to this Amendment and the
transactions contemplated by this Amendment, all of the provisions of the
Performance Guaranty shall remain in full force and effect and the Performance
Guarantor hereby ratifies and affirms the Performance Guaranty and acknowledges
that the Performance Guaranty has continued and shall continue in full force and
effect in accordance with its terms.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

 

ARCH RECEIVABLE COMPANY, LLC, as

 

Seller

 

 

 

 

 

By:

 

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Vice President and Treasurer

 

 

 

 

 

ARCH COAL SALES COMPANY, INC., as

 

Servicer

 

 

 

 

 

By:

 

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Vice President and Treasurer

 

 

 

 

 

Third Amendment to A&R RPA
(Arch Coal)

 

S-1

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator

 

 

 

 

 

By:

 

/s/ William P. Falcon

 

Name:

William P. Falcon

 

Title:

Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Purchaser Agent

 

 

 

 

 

By:

 

/s/ William P. Falcon

 

Name:

William P. Falcon

 

Title:

Vice President

 

 

 

 

 

Third Amendment to A&R RPA

(Arch Coal)

 

S-2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the LC Bank and as an LC Participant

 

 

 

 

 

By:

 

/s/ Richard Munsick

 

Name:

Richard Munsick

 

Title:

Senior Vice President

 

 

 

 

 

Third Amendment to A&R RPA

(Arch Coal)

 

S-3

--------------------------------------------------------------------------------


 

 

MARKET STREET FUNDING LLC,

 

as a Conduit Purchaser and as a Related Committed

 

Purchaser

 

 

 

 

 

By:

 

/s/ Doris J. Hearn

 

Name:

Doris J. Hearn

 

Title:

Vice President

 

 

 

 

 

Third Amendment to A&R RPA

(Arch Coal)

 

S-4

--------------------------------------------------------------------------------


 

 

ATLANTIC ASSET SECURITIZATION LLC,

 

as a Conduit Purchaser

 

 

 

 

 

By:

 

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

 

By:

 

/s/ Jorge Fries

 

Name:

Jorge Fries

 

Title:

Managing Director

 

 

 

 

 

Third Amendment to A&R RPA

(Arch Coal)

 

S-5

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK,

 

as a Related Committed Purchaser and as a

 

Purchaser Agent

 

 

 

 

 

By:

 

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

 

By:

 

/s/ Jorge Fries

 

Name:

Jorge Fries

 

Title:

Managing Director

 

 

 

 

 

Third Amendment to A&R RPA

(Arch Coal)

 

S-6

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK,

 

as an LC Participant

 

 

 

 

 

By:

 

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

 

By:

 

/s/ Jorge Fries

 

Name:

Jorge Fries

 

Title:

Managing Director

 

 

 

 

 

Third Amendment to A&R RPA

(Arch Coal)

 

S-7

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

ARCH COAL, INC.

 

 

 

 

 

By:

 

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Treasurer

 

 

 

 

 

 

Third Amendment to A&R RPA

(Arch Coal)

 

S-8

--------------------------------------------------------------------------------
